Exhibit SEPARATION AGREEMENT AND GENERAL RELEASE THIS SEPARATION AGREEMENT AND GENERAL RELEASE, is made this 20th day of March, 2008 (this “Agreement”), between Lexington Realty Trust, its subsidiaries and affiliates located at One Penn Plaza, Suite 4015, New York, New York 10119-4015 (collectively, the “Company”), and Michael L. Ashner, having an address of c/o Winthrop Realty Partners, L.P., Two Jericho Plaza, Wing A, Suite 111, Jericho, New York 11753 (“Executive”). In consideration of the mutual promises and releases contained in this Agreement, the parties to this Agreement hereby agree as follows: 1.Last Day of
